Case 1:19-cv-01197-LO-TCB Document 57 Filed 11/27/19 Page 1 of 3 PageID# 1169



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

                 v.
                                                          Case No. 1:19-cv-1197-LO-TCB
 EDWARD SNOWDEN,

                        Defendant,
                                                          NOTICE OF CORRECTION
 and

 MACMILLAN PUBLISHING GROUP, LLC
 d/b/a HENRY HOLT AND COMPANY, et
 al.,

                         Relief-Defendants.




       Defendant Snowden, by counsel, respectfully files this notice of correction to confirm his

understanding that United States v. Marchetti, 466 F.2d 1309 (4th Cir. 1972), was thereafter

limited by the Fourth Circuit’s decision in Alfred A. Knopf, Inc. v. Colby, 509 F.2d 1362, 1370

(4th Cir. 1975), clarifying that something is not in the “public domain” unless there has been

“official disclosure” by the government. Mr. Snowden’s argument that Marchetti, without

reference to this limitation, requires a particular reading of the Secrecy Agreements is

withdrawn. See ECF No. 51 at 2, 17, 24. Counsel apologize for the oversight, which is being

corrected immediately on being perceived. In all other regards, including other citations to

Marchetti, Mr. Snowden stands on his opposition brief of record.




                                                 1
Case 1:19-cv-01197-LO-TCB Document 57 Filed 11/27/19 Page 2 of 3 PageID# 1170



Dated: November 27, 2019                       Respectfully submitted,

                                               Edward Snowden (by Counsel)

                                               Counsel for Defendant:

                                               /s/ Victor M. Glasberg
                                               Victor M. Glasberg (#16184)
                                               VICTOR M. GLASBERG &
                                                   ASSOCIATES
                                               121 S. Columbus Street
                                               Alexandria, VA 22314
                                               (703) 684-1100 (phone)
                                               (703) 684-1104 (fax)
                                               vmg@robinhoodesq.com

                                               Lawrence S. Lustberg
                                               GIBBONS P.C.
                                               1 Gateway Center
                                               Newark, NJ 07102
                                               (973) 596-4731 (phone)
                                               (973) 639-6285 (fax)
                                               llustberg@gibbonslaw.com

                                               Ben Wizner
                                               Brett Max Kaufman
                                               Vera Eidelman
                                               Alexia Ramirez (N.Y. bar
                                                  application pending)
                                               AMERICAN CIVIL LIBERTIES
                                                  UNION FOUNDATION
                                               125 Broad Street, 18th Floor
                                               New York, NY 10004
                                               (212) 549-2500 (phone)
                                               (212) 549-2583 (fax)
                                               bwizner@aclu.org
                                               bkaufman@aclu.org
                                               veidelman@aclu.org




                                      2
Case 1:19-cv-01197-LO-TCB Document 57 Filed 11/27/19 Page 3 of 3 PageID# 1171




                                CERTIFICATE OF SERVICE

       I hereby certify that on the 27th day of November, 2019, I will electronically file the

foregoing with the Clerk of Court using the CM/ECF system, which will then send a notification

of such filing (NEF) to the following:

R. Trent McCotter
United States Attorney's Office (Alexandria)
2100 Jamieson Ave
Alexandria, VA 22314
(703) 299-3845 (phone)
trent.mccotter@usdoj.gov

Daniel Peter Reing
Davis Wright Tremaine LLP (DC)
1919 Pennsylvania Ave NW
Suite 800
Washington, DC 20006
(202) 973-4200 (phone)
(202) 973-4249 (fax)
danielreing@dwt.com




                                                             /s/ Victor M. Glasberg
                                                             Victor M. Glasberg (#16184)
                                                             VICTOR M. GLASBERG &
                                                                  ASSOCIATES
                                                             121 S. Columbus Street
                                                             Alexandria, VA 22314
                                                             (703) 684-1100 (phone)
                                                             (703) 684-1104 (fax)
                                                             vmg@robinhoodesq.com

                                                             Counsel for Defendant
